     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 1 of 21. PageID #: 750




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

HENDERSON ROAD RESTAURANT                                CASE NO. 1:20-cv-01239-DAP
SYSTEMS, INC. DBA HYDE PARK GRILLE,
et al.,                                                  JUDGE: DAN AARON POLSTER

       Plaintiffs,
                                                         PLAINTIFFS’ MOTION FOR
v.                                                       SUMMARY JUDGMENT ON THE
                                                         ISSUE OF COVERAGE UNDER
ZURICH AMERICAN INSURANCE                                THE ZURICH POLICY
COMPANY,

       Defendant.


       Pursuant to Fed.R.Civ.P. 56 and Loc.R. 7.1, Plaintiffs Henderson Road Restaurant

Systems, Inc. dba Hyde Park Grille, Coventry Restaurant Systems, Inc., dba Hyde Park Chop

House, Chagrin Restaurants LLC dba Hyde Park Prime Steak House, JR Park LLC dba Hyde Park

Prime Steak House, HP CAP LLC dba Hyde Park Prime Steakhouse, NSHP, LLC dba Hyde Park

Prime Steakhouse, HPD Restaurant Systems Inc. dba Hyde Park Prime Steakhouse, 457 High

Street Development LLC, CAP Restaurant Development LLC, RJ Moreland Hills, LLC, and

Northville Development, LLC (collectively, “Plaintiffs”) respectfully move this Court for

summary judgment on the issue of coverage under Commercial Insurance Policy No. CPO

6220911-06 (the “Policy”) issued by Defendant Zurich American Insurance Company (“Zurich”).

I.     INTRODUCTION

       Plaintiffs are all owners of high-end steakhouses and seafood restaurants located in Ohio,

Michigan, Florida, Indiana, and Pennsylvania. In March 2020, in response to the COVID-19

pandemic, the Governors (and/or other appropriate state officials) of Ohio, Michigan, Florida,

Indiana, and Pennsylvania all issued orders that, among other things, prohibited in-restaurant
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 2 of 21. PageID #: 751




dining and otherwise restricted access to Plaintiffs’ restaurants. The Ohio Orders, Michigan

Orders, Florida Orders, Indiana Orders, and Pennsylvania Orders (collectively, the “Orders”) are

more fully described in the Stipulation of Facts1 and are attached thereto as Exhibits B–F. See

Stipulation of Facts, Doc. # 12, PageID# 102–106.

       In response to the Orders, Plaintiffs closed all of their restaurants in Ohio, Michigan,

Florida, Indiana, and Pennsylvania. Id. at PageID# 106–107. Due to the closures of their

restaurants, Plaintiffs suffered significant financial losses and were forced to lay off staff. Saccone

Declaration, ¶ 2, attached hereto as Exhibit A. Many of Plaintiffs’ restaurants may never re-open

due to ongoing seating/capacity restrictions, and those that have reopened continue to suffer great

losses and reduced staffing. Id. at ¶ 3.

       On March 24, 2020, Plaintiffs submitted a claim (the “Claim”) to Zurich under the Policy

for loss of business income caused by the Orders. Stipulation of Facts, Doc. # 12, PageID # 107.

For years, Plaintiffs faithfully paid their premiums to Zurich in anticipation that they would have

business income coverage in the event they were forced to close their restaurants due to some

fortuitous event, such as a governmentally-forced prohibition on in-person dining that no one could

have reasonably foreseen. Id. at PageID# 102. However, Zurich failed to live up to its end of the

bargain. Within weeks, Zurich denied coverage under the Policy. Id. at PageID# 108.

       Because the plain language of the Policy provides coverage to Plaintiffs for their financial

losses caused by closure of their restaurants in response to the Orders, the Court should GRANT

Plaintiffs’ Motion for Summary Judgment and hold that Plaintiffs are entitled to coverage under

the Policy.



1
 Plaintiffs incorporate the Stipulation of Facts, Doc. #12, to this Motion for Summary Judgment
as if fully rewritten herein.

                                                  2
       Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 3 of 21. PageID #: 752




II.     STANDARD OF REVIEW

        Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed.R.Civ.P. 56(a). The movant bears the initial burden of showing that there is no

material issue in dispute. Baynes v. Cleland, 799 F.3d 600, 607 (6th Cir.2015)(citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986)). A fact is deemed material only if it might

affect the outcome of the case under the governing substantive law. Id. (citing Wiley v. United

States, 20 F.3d 222, 224 (6th Cir. 1994)). In reviewing a motion for summary judgment, the court

must view the facts and any inferences reasonably drawn from them in the light most favorable to

the nonmoving party. Id. (citing Kalamazoo Acquisitions, LLC v. Westfield Ins. Co., 395 F.3d 338,

342 (6th Cir. 2005)). Here, application of this standard calls for summary judgment being

GRANTED in favor of Plaintiffs on the issue of coverage under the Policy.

III.    LAW & ARGUMENT

        A.      Under Ohio Law, Ambiguous Policy Language Is Interpreted In Favor Of The
                Insured.

        “A federal court sitting in diversity applies the substantive law of the state in which it sits.”

Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 566 (6th Cir. 2001) (citations omitted). Because

this Court is located in Ohio, this Court must apply Ohio law to the Policy. Courts apply contract

law when interpreting insurance policies. St. Marys Foundry, Inc. v. Emp’rs Ins. of Wausau, 332

F.3d 989, 992 (6th Cir. 2003); City of Sharonville v. Am. Employers Ins. Co., 109 Ohio St.3d 186,

187, 846 N.E.2d 843 (2006). Determining whether language contained in an insurance policy is

ambiguous is a matter of law decided by the Court. See Potti v. Duramed Pharm., Inc., 938 F.2d

641, 647 (6th Cir.1991).

                                                   3
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 4 of 21. PageID #: 753




       When a term in an insurance policy is reasonably susceptible to more than one meaning,

Ohio courts construe the term in favor of the insured and against the insurer. Neal-Pettit v.

Lahman, 125 Ohio St. 3d 327, 2010-Ohio-1829, 928 N.E.2d 421, 424 (Ohio 2010); Faruque v.

Provident Life & Accidental Ins. Co., 31 Ohio St.3d 34, 508 N.E.2d 949 (1987), syllabus

(“Language in a contract of insurance reasonably susceptible of more than one meaning will be

construed liberally in favor of the insured and against the insurer”); GenCorp Inc. v. Am. Intern.

Underwriters, 178 F.3d 804, 818 (6th Cir.1999) (holding that ambiguous language in an insurance

policy must be strictly construed against the insurer). Specifically, “in order to defeat coverage,

‘the insurer must establish not merely that the policy is capable of the construction it favors, but

rather that such an interpretation is the only one that can fairly be placed on the language in

question.’” Andersen v. Highland House Co., 93 Ohio St. 3d 547, 2001-Ohio-1607, 757 N.E.2d

329, 332 (Ohio 2001)(emphasis added)(citations omitted). If the Court finds that a contract term

is susceptible to two possible meanings, it does not matter whether the insured’s “interpretation of

the contract is the best one so long as it is reasonable.” Scott Fetzer Co. v. Zurich Am. Ins. Co.,

769 F.App’x. 322, 326 (6th Cir.2019).

       As to exclusionary language in insurance policies, such language must be clear and specific

and a general presumption exists that that which is not clearly excluded from operation of the

contract is included in the operation thereof. King v. Nationwide Ins. Co., 35 Ohio St.3d 208, 214,

519 N.E.2d 1380 (1988).

       B.      Plaintiffs Are Entitled To Business Income Coverage Under The Plain
               Language Of The Policy.

       Application of the Policy’s plain language to the facts presented here demonstrates that

Plaintiffs are entitled to Business Income Coverage under the Policy as a matter of law. The Policy

provides for Business Income Coverage, in pertinent part, as follows:

                                                 4
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 5 of 21. PageID #: 754




               We will pay for the actual loss of “business income” you sustain
               due to the necessary “suspension” of your “operations” during the
               “period of restoration”. The “suspension” must be caused by
               direct physical loss of or damage to property at a “premises” at
               which a Limit of Insurance is shown on the Declarations for
               Business Income. The loss or damage must be directly caused by a
               “covered cause of loss”.

Stipulation of Facts, Exhibit A, Doc. 12-1, PageID # 276 (Emphasis sic).

       Thus, to be entitled to coverage, Plaintiffs must show that (1) they necessarily suspended

their operations, (2) they suffered a loss of business income due to the suspension of their

operations, (3) the suspension was caused by direct physical loss of or damage to property at a

premises, and (4) the loss or damage was directly caused by a covered cause of loss. Because the

undisputed facts of this case satisfy all four of these elements, Plaintiffs are entitled to Business

Income Coverage under the Policy as a matter of law.

               1.      There is no dispute that Plaintiffs necessarily suspended their
                       operations.

       It is undisputed that there was a “suspension” of Plaintiffs’ “operations.” The Policy

defines “suspension”, in pertinent part, as “[t]he slowdown or cessation of your business

activities.” Stipulation of Facts, Exhibit A, Doc. # 12-1, PageID# 209. The Policy defines

“operations,” in pertinent part, as “[y]our business activities occurring at the covered location prior

to the physical loss or damage; and . . . [t]he covered location is tenantable prior to the physical

loss or damage.” Id. at PageID# 201. The parties have stipulated that (a) Plaintiffs closed six (6)

Insured Premises in Ohio effective March 15, 2020 in response to the Ohio Orders; (b) Plaintiffs

closed four (4) Insured Premises in Ohio effective March 15, 2020 for in-restaurant dining in

response to the Ohio Orders, which were then completely closed by Plaintiffs effective March 18,

2020 in response to the Ohio Orders; (c) Plaintiffs closed one (1) Insured Premises in Indiana

effective March 16, 2020 in response to the Indiana Order; (d) Plaintiffs closed two (2) Insured

                                                  5
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 6 of 21. PageID #: 755




Premises in Michigan effective March 16, 2020 in response to the Michigan Orders; (e) Plaintiffs

closed one (1) Insured Premises in Pennsylvania effective March 17, 2020 in response to the

Pennsylvania Orders; and (f) Plaintiffs closed two (2) Insured Premises in Florida effective March

20, 2020 in response to the Florida Orders.

       Quite obviously, Plaintiffs’ unfortunate closure of their restaurants constitutes a “cessation

of [their] business activities.” The restaurants were closed and not doing any business at all.

Likewise, Plaintiffs’ “business activities” at the Insured Premises prior to the issuance of the

Orders constituted operation of dine-in restaurants. Saccone Dec., ¶ 4. Accordingly, when

Plaintiffs closed their restaurants in March 2020 in response to the Orders, there was a

“suspension” of their “operations” as defined by the plain language of Policy as a matter of law.

       Moreover, Plaintiffs’ suspension of their operations was “necessary”. While the term

“necessary” is not defined by the Policy, Webster’s Unabridged Dictionary2 (“Webster’s”) defines

it as “required,” “determined or produced by the previous condition of things,” “logically

unavoidable,” and “compulsory.” https://www.merriam-webster.com/dictionary/necessary. Here,

the Orders prohibited in-person dining, among other things. In-person dining is Plaintiffs’ business

— which they were unable to operate. Accordingly, Plaintiffs closed their restaurants as required

by the Orders and as the unavoidable result of the same.

               2.      There is no dispute that Plaintiffs suffered a loss of business income due
                       to the suspension of their operations.




2
 The Policy provides that “words or phrases that are not defined are intended to have their ordinary
and common meaning. Disputes concerning the meaning of words or phrases will be resolved
using the most recently published version of Webster’s Unabridged Dictionary.” Stipulation of
Facts, Exhibit A, Doc. # 12-1, PageID# 182.


                                                 6
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 7 of 21. PageID #: 756




       It is also be undisputed that Plaintiffs suffered a loss of “business income” due to the

suspension of their operations. Specifically, the Policy defines “business income” as “‘Net income;

plus . . . ‘Continuing expenses.’” Stipulation of Facts, Doc. # 12-1, PageID# 192. Under the Policy,

“Net income” means “the net profit or loss . . . that would have been earned or incurred before

taxes.” Stipulation of Facts, Exhibit A, Doc. # 12-1, PageID# 200. “Continuing expenses” means

“[y]our continuing normal operating expenses including, but not limited to: 1) Payroll [and] 2)

Rental payments as tenants.” Id. at PageID# 193.

       Upon closure of their restaurants in March 2020, Plaintiffs suffered a complete loss of

profits, as they were closed and not doing any business. Saccone Dec., ¶ 5. They also had

continuing payroll and rental payment obligations while closed. Id. Accordingly, under the

Policy’s plain language, Plaintiffs suffered a loss of “business income” as a result of the necessary

suspension of their operations.

               3.      The suspension of Plaintiffs’ operations was caused by direct physical
                       loss of or damage to property at the Insured Premises.

       The Policy does not define the words “physical,” “loss,” “damage,” or property.” In

accordance with the Policy, we look to Webster’s to define these terms.

       Webster’s defines “physical” as “of or relating to material things.” https://www.merriam-

webster.com/dictionary/physical. Webster’s defines “loss” as follows: “detriment, disadvantage or

deprivation from failure to keep, have or get; something that is lost . . . the state of being deprived

of or being without something one has had.” https://www.merriam-webster.com/dictionary/loss.

Webster’s defines “damage” as follows: “injury or harm that reduces value or usefulness.”

https://www.merriam-webster.com/dictionary/damage. Webster’s defines “property” as including

intangible property: “something owned or possessed,” “the exclusive right to possess, enjoy, and




                                                  7
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 8 of 21. PageID #: 757




dispose of a thing : OWNERSHIP,” and “something to which a person or business has a legal

title.” https://www.merriam-webster.com/dictionary/property (Emphasis added).

                       a.      The forced closure of the restaurants in response to the Orders
                               constitutes “physical loss of or damage to property” under the
                               plain language of the Policy.

       Simply reading the relevant Policy language and applying the facts of this case

demonstrates that the Orders constitute “physical loss of or damage to property” under the Policy.

Plaintiffs’ losses to property were both tangible and intangible.3 Here, it is undisputed that each

Plaintiff is party to a lease for the Insured Premises at which they operate their restaurants — and

which generally require Plaintiffs to operate as fine dining restaurants. Saccone Dec., ¶ 6. As a

result of the Orders, Plaintiffs suffered a “physical loss of . . . property,” as the Orders “deprived”

Plaintiffs of their ability to use the Insured Premises for in-person dining as provided for by their

leases. Because they could not operate the Insured Premises as restaurants with in-person dining

as they did prior to the issuance of the Orders — patrons were prevented from physically dining

in the restaurants — Plaintiffs were “without something they once had.” Plaintiffs “lost” their

property (i.e., leasehold rights), including, without limitation, the right under the leases to “enjoy”

operating the Insured Premises as restaurants with in-person dining.

       Alternatively (the Policy requires either a physical loss of or damage to property),

Plaintiffs suffered “damage to property” applying the plain, dictionary definition of those terms.

For example, by preventing in-person dining, among other things, the Orders caused Plaintiffs

“injury or harm that reduced value or usefulness” of their property — i.e., their “exclusive rights

to possess, enjoy, and dispose of” the Insured Premises in the manner they saw fit (the operation



3
  Zurich will likely argue that damage to tangible property is required — but the Policy does not
limit the definition of “property” to only tangible property.

                                                  8
     Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 9 of 21. PageID #: 758




of restaurants with in-person dining). Likewise, the Orders caused “injury or harm that reduced

value or usefulness” of Plaintiffs’ “legal title” to the Insured Premises, as the Orders placed new

restrictions on the legal rights Plaintiffs previously had with respect to the Insured Premises

pursuant to their leases. Accordingly, based on a plain reading of the Policy language alone, the

Orders constitute “physical loss of or damage to property” under the Policy.

                       b.      Recent federal judicial opinions involving forced closures of
                               businesses in response to governmental closure orders indicate
                               that such orders constitute “physical loss of or damage to
                               property.”

       To Plaintiffs’ knowledge, this is the first COVID-related business interruption case in the

country that is being determined at the summary judgment stage by a federal court, with a full

evidentiary record. Plaintiffs grant that some courts that have ruled on business interruption claims

premised on governmental closure orders have found against coverage. However, as discussed

below, many of those cases are distinguishable for multiple reasons including, without limitation,

the policy language at issue being much more limiting than that of the Zurich Policy. See, e.g.,

Diesel Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-461-DAE, 2020 U.S. Dist. LEXIS

147276 (W.D. Tex. Aug. 13, 2020)(policy covered only “accidental direct physical loss to”

covered property); Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 U.S.

Dist. LEXIS 171979 (N.D. Ill. Sept. 21, 2020)(policy covered only “direct physical ‘loss’ to

property”); Turek Enters. v. State Farm Mut. Auto Ins. Co., No. 20-11655, 2020 U.S. Dist. LEXIS

161198 (E.D. Mich. Sept. 3, 2020)(policy covered only “accidental direct physical loss to

property”). This case presents novel issues due to its procedural posture and much more expansive

policy language.

       Notably, in analogous litigation involving business interruption insurance claims due to

governmental closure orders that also involves similar policy language (“accidental physical loss

                                                 9
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 10 of 21. PageID #: 759




or accidental physical damage” to property), the United States District Court for the Western

District of Missouri held that the relevant governmental closure orders caused a “physical loss”

because “the Closure Orders prohibited or significantly restricted access to Plaintiffs’ premises.”

Studio 417 v. Cincinnati Ins. Co., W.D. Mo. No. 20-cv-03127, 2020 U.S. Dist. LEXIS 147600,

*18 (Aug. 12, 2020). In reaching its decision, the Studio 417 court explained that the policies at

issue provide coverage for “‘accidental physical loss or accidental physical damage.’” Id. at *13

(emphasis sic). The court further explained that “Defendant conflates ‘loss’ and ‘damage’ in

support of its argument that the Policies require a tangible, physical alteration. However, the Court

must give meaning to both terms. See Nautilus Grp., Inc. v. Allianz Global Risks US, No. C11-

5281BHS, 2012 WL 760940, at * 7 (W.D. Wash. Mar. 8, 2012) (stating that ‘if “physical loss”

was interpreted to mean “damage,” then one or the other would be superfluous’).” Id. See also

Sandy Point Dental, 2020 U.S. Dist. LEXIS 171979 at *7, fn. 2 (explaining that the Studio 417

court “rested its decision on that policy’s expansive language, language very different from the

policy in the instant case”).

       Likewise, within this Circuit, the United States District Court for the Eastern District of

Michigan recently opined in Turek on the importance of the “physical loss of or damage to” policy

language present here, as opposed to other, more limiting, policy language. Specifically, the Turek

court rejected the plaintiff’s claim for business income coverage due to its closure in response to

the Michigan Orders, construing the policy to require “tangible damage” to trigger coverage. 2020

U.S. Dist. LEXIS 161198 at *21. However, the relevant policy language in Turek provided

coverage only for “accidental direct physical loss to Covered Property.” Id. at *12. And as the

Turek court explained, “[t]he term here is ‘direct physical loss,’ not ‘direct physical loss or




                                                 10
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 11 of 21. PageID #: 760




damage.’ Consequently, reading ‘direct physical loss’ to require tangible damage does not risk

redundantly interpreting ‘loss’ and ‘damage.’” Id. at *15 (Emphasis sic).

       Moreover, the Turek court went on to further explain:

               Plaintiff suggests that “physical loss to Covered Property” includes
               the inability to use Covered Property. This interpretation seems
               consistent with one definition of “loss” but ultimately renders the
               word “to” meaningless. “To” is used here as a preposition indicating
               contact between two nouns, “direct physical loss” and “Covered
               Property.” Accordingly, the plain meaning of “direct physical loss
               to Covered Property” requires that there be a loss to Covered
               Property; and not just any loss, a direct physical loss. Plaintiff’s
               interpretation would be plausible if, instead, the term at issue were
               “accidental direct physical loss of Covered Property.” See Source
               Food Tech., Inc. v. U.S. Fid. & Guar. Co., 465 F.3d 834, 838 (8th
               Cir. 2006) (“[T]he policy’s use of the word ‘to’ in the policy
               language ‘direct physical loss to property’ is significant. [The
               claimant’s] argument might be stronger if the policy’s language
               included the word ‘of’ rather than ‘to,’ as in ‘direct physical
               loss of property’ or even 'direct loss of property.’”)(emphasis
               original).

Id. at *16–17 (emphasis sic)(internal citations omitted).

       Accordingly, as explained in Studio 417 and Turek, the “direct physical loss of or damage

to property” Policy language at issue here cannot be construed to require “tangible damage” to the

Insured Premises because to do so would improperly conflate “loss” with “damage,” when either

is sufficient to trigger coverage under the Policy. Numerous courts throughout the country have

similarly held that “tangible damage” such as structural alteration is not required to trigger

coverage under insurance policies containing “physical loss of or damage to” property language.

See, e.g., One Place Condo., LLC v. Travelers Prop. Cas. Co. of Am., No. 11 C 2520, 2015 U.S.

Dist. LEXIS 56565 at *25 (N.D. Ill. April 22, 2015)(“where a general all-risk commercial or

homeowner’s policy insures against both ‘loss’ and ‘damage’ to an existing structure, ‘physical’

damage may take the form of loss of use of otherwise undamaged property, which in turn suffices



                                                11
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 12 of 21. PageID #: 761




as a covered loss”); Prudential Prop. & Cas. Ins. Co. v. Lilliard-Roberts, No. CV-01-1362-ST,

2002 U.S. Dist. LEXIS 20387 at *26 (D.Or. June 18, 2002) (“the inability to inhabit a building [is]

a ‘direct, physical loss’ covered by insurance”); American Guar. & Liab. Ins. Co. v. Ingram Micro,

Inc., No. CIV 99-185 TUC ACM, 2000 U.S. Dist. LEXIS 7299 at *6 (D.Az. April 19,

2000)(holding that “‘physical damage’ is not restricted to the physical destruction of computer

circuity but includes loss of access, loss of use, and loss of functionality)”.4

        Moreover, because the Policy provides coverage for “direct physical loss of . . . property”

as opposed to “direct physical loss to property,” the Insured Premises themselves do not need to

have suffered a direct physical loss. Rather, all that is required to trigger coverage is that Plaintiffs

incur a direct physical loss of property at the Insured Premises. See Turek at *16–17 (explaining

that plaintiff’s claim that its inability to use the covered property due to the Michigan Orders


4
  Plaintiffs acknowledge a series of cases out of the California federal courts decided on
substantially similar allegations to those raised here and with similar policy language that agree
“physical alteration” is not required to show “physical loss of or damage to property,” but
nonetheless denied coverage because the plaintiff’s loss of use of the covered premises was not a
“permanent dispossession.” Mudpie, Inc. v. Travelers Cas. Ins. Co., No. 20-cv-03213-JST, 2020
U.S. Dist. LEXIS 168385 (N.D. Cal. Sept. 14, 2020). See also 10e v. Travelers Indem. Co., 2:20-
cv-04418-SVW-AS, 2020 U.S. Dist. LEXIS 165252 (C.D. Cal. Sept. 2, 2020); Pappy’s Barber
Shops, Inc. v. Farmers Grp., Inc., No.: 20-CV-907-CAB-BLM, 2020 U.S. Dist. LEXIS 166808
(S.D. Cal. Sept. 11, 2020). This “permanent dispossession” requirement was not based on any
language in the relevant policies, but was instead lifted from Total Intermodal Servs. v. Travelers
Prop. Cas. Co. of Am., 17-cv-04908, 2018 U.S. Dist. LEXIS 216917 at *11 (C.D. Cal. July 11,
2018), a case where the court held the claimant was entitled to coverage for lost cargo because
“direct physical loss of” property under the relevant insurance policy “includes the permanent
dispossession of something.” But in discussing permanent dispossession, the Total Intermodal
court was simply applying the facts of the case before it, not setting a bright line rule. Moreover,
Total Intermodal dealt with personal property coverage, not business interruption. Quite
obviously, the Policy’s Business Income provision does not require “permanent dispossession” of
the covered premises for coverage to apply. The Policy specifically contemplates a “period of
restoration” wherein the covered premises is “capable of resuming the level of ‘operations’ which
existed prior to the loss or damage.” Applying a “permanent dispossession” requirement would
substantially limit the Policy’s scope of coverage in direct contravention of its plain language. This
Court should not impose such a judicially created requirement derived from a wholly different
context, as it is completely divorced from the Policy’s plain language.

                                                   12
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 13 of 21. PageID #: 762




constituted “physical loss to covered property” would have been plausible had the policy covered

“physical loss of covered property” instead of “physical loss to covered property”).

       And that is exactly what happened here. As a result of the Orders, Plaintiffs have been

deprived (i.e., a “loss”) of their rights of enjoyment of the Insured Premises (i.e., “property”)

because they were prohibited from using the Insured Premises for their intended purpose — dine-

in restaurants. The fact another federal court found that governmental shutdown orders constituting

“physical loss of property” is a “plausible” interpretation of that language means that the Policy

language is, at a minimum, ambiguous. And, of course, under Ohio law ambiguous policy language

must be construed liberally in favor of coverage. Accordingly, the only proper interpretation of

the Policy in these circumstances is that the suspension of Plaintiffs’ operations was caused by

“direct physical loss of or damage to property” — Plaintiffs’ loss of their ability to use the Insured

Premises for their intended purpose due to the Orders.

               4.      The “period of restoration” began when the Orders were issued and
                       ended/ends if/when their restrictions were/are lifted.

       The Policy provides that the “period of restoration” begins at the time the “direct physical

loss or damage that causes “suspension’ of your ‘operations’ occurs” and ends on the earlier of:

               a. The date when the location where the loss or damage occurred
                  could have been physically capable of resuming the level of
                  “operations” which existed prior to the loss or damage, if the
                  location had been restored to the physical size, construction,
                  configuration, location, and material specifications which would
                  satisfy the minimum requirements necessary to obtain all
                  required building permits, occupancy permits, operating
                  licenses, or similar documents; or

               b. The date when a new permanent location is physically capable
                  of resuming the level of “operations” which existed prior to the
                  loss or damage, if you resume “operations” at a new permanent
                  location.

Stipulation of Facts, Exhibit A, Doc. # 12-1, PageID# 202.

                                                 13
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 14 of 21. PageID #: 763




       A plain reading of this definition shows that the “period of restoration” began on the dates

the Orders were issued, as they are the “direct physical loss or damage” that caused the

“suspension” of Plaintiffs’ “operations”. Likewise, the “period of restoration” ended/will end on

the dates the relevant restrictions in the Orders were/are lifted, as that constitutes the “date when

the location where the loss or damage occurred could have been physically capable of resuming

the level of ‘operations’ which existed prior to the loss or damage.”

       Notably, there is no requirement that structural repairs are a necessary precondition for a

“period of restoration.” In Oregon Shakespeare Festival Ass’n. v. Great Am. Ins. Co., No. 1:15-

cv-01932-CL, 2016 U.S. Dist. LEXIS 74450 at *16–17 (D.Or. June 7, 2016), for instance, the

court rejected the insurer’s argument that structural repairs were required in order to have a “period

of restoration” such that there would be coverage under the policy. Instead, the court held that the

“period of restoration” constituted the period of time it took for the wildfire smoke that had

permeated the facility to dissipate. Id. The same holds true here. The Insured Premises are

“restored” to their pre-Order status at the time the relevant restrictions in the Orders are lifted.

               5.      It is undisputed that the loss or damage was caused by a “covered cause
                       of loss.”

       Finally, the Policy requires that “[t]he loss or damage must be directly caused by a ‘covered

cause of loss’.” The Policy defines “covered cause of loss”, in pertinent part, as “a fortuitous cause

or event, not otherwise excluded, which actually occurs during this policy period.” Stipulation of

Facts, Exhibit A, Doc. # 12-1, PageID# 194. The Policy does not define “fortuitous,” but Webster’s

defines it as “occurring by chance.” https://www.merriam-webster.com/dictionary/fortuitous.

       It is undisputed that the Orders were issued during “this policy period.” Stipulation of

Facts, Doc. # 12, PageID# 102–106. Moreover, it is beyond dispute that the Orders were



                                                  14
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 15 of 21. PageID #: 764




“fortuitous causes or events,” as no serious argument can be made that anyone should have

anticipated governmental orders being issued shutting down large swaths of the economy or that

the Orders were issued due to anything other than by chance. As a result, the Orders plainly

constitute a “covered cause of loss” so long as they are not otherwise excluded by the Policy. As

explained more fully below in Section C, the Orders are not an excluded cause of loss under the

Policy. Accordingly, the Court should GRANT summary judgment in favor of Plaintiffs on the

issue of coverage under the Policy for their Claim.

       C.      No Policy Exclusions Apply.

       Plaintiffs anticipate that Zurich will argue that the Policy’s so-called “Microorganism”

exclusion should exclude coverage under the Policy. This argument fails, however, based both on

the Policy’s plain language and based on the insurance industry’s misrepresentations to the Ohio

Department of Insurance in 2006 when it requested approval to add the “Microorganism”

exclusion to property liability policies.

               1.      The plain language of the “Microorganism” exclusion does not apply
                       to the Orders.

       The Policy’s “Microorganism” exclusion provides, in pertinent part, as follows:

               We will not pay for loss or damage consisting of, directly or
               indirectly caused by, contributed to, or aggravated by the presence,
               growth, proliferation, spread, or any activity of “microorganisms”,
               unless resulting from fire or lighting.

                                                ***

               We will also not pay for loss, cost, or expense arising out of any
               request, demand, order, or statutory or regulatory requirement that
               requires any insured or others to test for, monitor, clean up, remove,
               treat, detoxify, or neutralize, or in any way respond to or assess the
               effect of “microorganisms”.

Stipulation of Facts, Exhibit A, Doc. # 12-1, PageID# 214 (Emphasis sic).



                                                15
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 16 of 21. PageID #: 765




        The Policy defines a “microorganism” as “any type or form of organism of microscopic or

ultramicroscopic size including, but not limited to, ‘fungus’, wet or dry rot, virus, algae, or

bacteria, or any by-product.” Id. at PageID# 199 (Emphasis sic). Under Ohio law, exclusions are

construed in favor of the insured; they do not exclude coverage unless they are clear and exact.

Moorman v. Prudential Ins. Co., 4 Ohio St.3d 20 (1983); American Financial Corp. v. Fireman’s

Fund Ins. Co., 15 Ohio St.2d 171 (1968). Application of this standard to the facts of this case

demonstrates that the “Microorganism” exclusion does not bar Plaintiffs’ Claim.

        Plaintiffs’ Claim has absolutely nothing to do with the “presence, growth, proliferation,

spread, or any activity of ‘microorganisms.’” In fact, the parties have stipulated that “[n]one of

Plaintiffs’ Insured Premises were closed as the result of the known or confirmed presence of

SARS-CoV-2 or COVID-19 at any of the Insured Premises” and that “[t]here were no known or

presumed infected person(s) with COVID-19 at any of the Insured Premises at any time from

March 15, 2020 to April 27, 2020.” Stipulation of Facts, Doc. # 12, PageID# 107. Rather,

Plaintiffs’ Claim was based solely on the forced closure of their restaurants in response to the

Orders, which are most certainly not “microorganisms.” Based on a plain reading, the

“Microorganisms” exclusion, especially when construed in favor of the insured (as it must be), is

inapplicable to the facts of this case.

        Plaintiffs anticipate that Zurich will argue that the COVID-19 pandemic, not the Orders, is

the real cause of Plaintiffs’ losses and damage. But that argument is belied by what is actually

happening today. The COVID-19 pandemic rages on, with Ohio, as well as the country as a whole,

hitting record highs for new cases this past week. Nicole Acevedo, Coronavirus cases break

records as states in every part of U.S. reel under the surge, NBC NEWS, October 24, 2020,

https://www.nbcnews.com/news/us-news/coronavirus-cases-break-records-states-every-part-u-s-



                                                16
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 17 of 21. PageID #: 766




reel-n1244647. However, despite the worsening pandemic, in-person dining has been allowed for

months and continues to be permitted. Saccone Dec., ¶ 7. COVID-19 did not cause Plaintiffs’

restaurants to close — the Orders did. Further, at a minimum, the “microorganism” exclusion can

be fairly and reasonably be interpreted as requiring the presence, activity, growth, etc. of the virus

at the Insured Premises themselves, and there is no evidence before the Court that it is or has been.

                2.      In any event, Zurich is estopped from arguing that the
                        “Microorganism” exclusion applies.

        Beyond the fact that the plain language of the “Microorganism” exclusion does not apply

to deny coverage here, Zurich is estopped from making this argument due to the representations

made to the Ohio Department of Insurance in 2006 when the “Microorganism” exclusion was

approved for inclusion in its property casualty insurance policies. Specifically, in 2006, the

Insurance Services Office (“ISO”), on behalf of the insurance industry, requested approval from

the Ohio Department of Insurance for inclusion of a new exclusion in property casualty policies

for viruses, bacteria, and other disease causing agents. See Ohio Department of Insurance Records

attached hereto as Exhibit B. In requesting approval of this new exclusion, the ISO explained the

basis for its request as follows:

                The current pollution exclusion in property policies encompasses
                contamination (in fact, uses the term contaminant in addition to
                other terminology). Although the pollution exclusion addresses
                contamination broadly, viral and bacterial contamination are
                specific types that appear to warrant particular attention at this point
                in time.

                An example of bacterial contamination of a product is the growth
                of listeria bacteria in milk. In this example, bacteria develop and
                multiply due in part to inherent qualities in the property itself. Some
                other examples of viral and bacterial contaminants are rotavirus,
                SARS, influenza (such as avian flu), legionella and anthrax. The
                universe of disease-causing organisms is always in evolution.




                                                  17
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 18 of 21. PageID #: 767




               Disease-causing agents may render a product impure (change its
               quality or substance), or enable the spread of disease by their
               presence on interior building surfaces or the surfaces of personal
               property. When disease-causing viral or bacterial contamination
               occurs, potential claims involve the cost of replacement of property
               (for example, the milk), cost of decontamination (for example,
               interior building surfaces), and business interruption (time element)
               losses.

               Although building and personal property could arguably become
               contaminated (often temporarily) by such viruses and bacteria, the
               nature of the property itself would have a bearing on whether there
               is actual property damage. An allegation of property damage may
               be a point of disagreement in a particular case. In addition, pollution
               exclusions are at times narrowly applied by certain courts. In recent
               years, ISO has filed exclusions to address specific exposures
               relating to contaminating or harmful substances. Examples are the
               mold exclusion in property and liability policies and the liability
               exclusion addressing silica dust. Such exclusions enable elaboration
               of the specific exposure and thereby can reduce the likelihood of
               claim disputes and litigation.

               While property policies have not been a source of recovery for losses
               involving contamination by disease-causing agents, the specter of
               pandemic or hitherto unorthodox transmission of infectious material
               raises the concern that insurers employing such policies may face
               claims in which there are efforts to expand coverage and to create
               sources of recovery for such losses, contrary to policy intent.

               In light of these concerns, we are presenting an exclusion relating
               to contamination by disease-causing viruses or bacteria or other
               disease-causing microorganisms.

Exhibit B (Emphasis added).

       Based on the clear and repeated statements of the ISO, it represented to the Ohio

Department of Insurance that the “Microorganism” exclusion was necessary to prevent against

claims for property contamination from such agents. If this limited scope is not what was intended

by the insurance industry, then the ISO misrepresented the scope of the exclusion to the Ohio

Department of Insurance. Governmental closure orders unrelated to actual contamination of

insured property are nowhere mentioned by the ISO in its representations to the Ohio Department

                                                 18
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 19 of 21. PageID #: 768




of Insurance regarding the scope of the requested exclusion. Because property losses and damage

due to governmental closure orders were never indicated as potential excluded causes of loss by

the ISO, Zurich is now estopped from arguing the “Microorganism” exclusion actually does

exclude coverage for such undisclosed reasons.

       The seminal case of Morton Int’l v. General Accident Ins. Co., 134 N.J. 1, 629 A.2d 831

(1993) is instructive here. In Morton, the New Jersey Supreme Court refused to enforce the

standard pollution-exclusion in an insurance policy as written, finding that New Jersey regulatory

authorities would have reasonably understood the clause to preclude coverage for the intentional

discharge of known pollutants, not to eliminate all coverage for pollution-related claims except in

cases of abrupt and accidental discharges, based on the representations the insurance industry made

to regulators in requesting approval of the pollution exclusion. As the court explained:

               Although we have not heretofore applied the estoppel doctrine in a
               regulatory context, its application to these circumstances is
               appropriate and compelling. A basic role of the Commissioner of
               Insurance is to protect the interests of policy holders and to assure
               that insurance companies provide reasonable, equitable and fair
               treatment to the insuring public. In misrepresenting the effect of the
               pollution-exclusion clause to the Department of Insurance, the IRB
               misled the state’s insurance regulatory authority in its review of the
               clause, and avoided disapproval of the proposed endorsement as
               well as a reduction in rates. As a matter of equity and fairness, the
               insurance industry should be bound by the representations of the
               IRB, its designated agent, in presenting the pollution-exclusion
               clause to state regulators.

Id. at 75–76 (internal citations and quotations omitted).

       The same analysis applies with even more force here, as the plain language of the Policy

is not otherwise clear that the “Microorganism” exclusion bars coverage for Plaintiffs’ Claim based

on the Orders and where the parties agree that there has been no known presence of or

contamination from COVID-19 at any of the Insured Premises. Accordingly, the Court should find



                                                 19
      Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 20 of 21. PageID #: 769




that Zurich is estopped from arguing that the “Microorganism” exclusion bars coverage in this

case based on the ISO’s representations to the Ohio Department of Insurance while seeking

approval of the “Microorganism” exclusion.

               3.      The “Loss of Market or Delay” exclusion does not apply.

        Plaintiffs anticipate that Zurich may attempt to argue that the Policy’s “Loss of Market or

Delay” exclusion excludes coverage for Plaintiffs’ claimed losses. See Answer, Doc. # 5, PageID#

57 (asserting the same). The “Loss of Market or Delay” exclusion provides that:

               We will not pay for loss or damage caused by or resulting from loss
               of market, loss of use, or delay. This exclusion applies even if one
               of these excluded causes of loss was caused by or resulted from
               “mistake” or “malfunction.”

Stipulation of Facts, Exhibit A, Doc. # 12-1 PageID# 214.

        Quite obviously, applying this exclusion to bar Business Income coverage for “loss of use,”

when that is the entire purpose of Business Income coverage in the first place, is nonsensical. In

Oregon Shakespeare Festival, the court rejected the same argument, explaining:

               The delay was and loss of use were caused by smoke. Thus it was
               caused by the claimed damage. In any other situation, if a delay or
               loss of use of covered property was caused by a claimed damage to
               the property, yet was excluded from coverage, that exclusion would
               void the entire purpose of the policy. This interpretation is
               unreasonable.

2016 U.S. Dist. LEXIS 74450 at *15.

        The same analysis holds true here. Otherwise, the entire purpose of the Policy’s Business

Income coverage would be vitiated. This exception does not apply.

IV.     CONCLUSION

        Based on the foregoing, summary judgment should be GRANTED to Plaintiffs on the

issue of coverage under the Policy.



                                                20
    Case: 1:20-cv-01239-DAP Doc #: 15 Filed: 10/30/20 21 of 21. PageID #: 770




Dated: October 30, 2020                        Respectfully submitted,


                                               /s/ Mark R. Koberna
                                               Mark R. Koberna (0038985)
                                               Rick D. Sonkin (0038117)
                                               Sean T. Koran (0085539)
                                               SONKIN & KOBERNA, LLC
                                               3401 Enterprise Parkway, Suite 400
                                               Cleveland, Ohio 44122
                                               Email: mkoberna@sklawllc.com
                                                       rsonkin@sklawllc.com
                                                       skoran@sklawllc.com

                                               Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system:



                                               /s/ Mark R. Koberna
                                               Mark R. Koberna (0038985)

                                               One of the Attorneys for Plaintiffs




                                                  21
